DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 08/18/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Funaba et al. (US 8,686,694), hereinafter Funaba, in view of Shinohara et al. (US 5,619,107), hereinafter Shinohara.
Regarding claim 1, Funaba discloses (see figures 1-15) a device (figures 3 and 12, part device generated by 300 [figure 3], 324/325 and 1201/1202 [figure 12]) for discharging a DC link capacitor (figures 3 and 12, part 326), comprising a discharge device (figures 3 and 12, part discharge device generated by 324/325 and 1201/1202 [figure 12]) which is connected in parallel with the DC link capacitor (figures 3 and 12, part 326) and by means of which, on receipt of a discharge signal (figure 3, part 314; discharge command) requesting discharge (figure 4, parts discharge command signal 314, discharge control signal 328 and capacitor voltage 404)(column 12; lines 26-51; the discharge command signal 314 being at high level corresponds to discharge… Then at the next time point 406, when the vehicle traveling controller 302 outputs a discharge command signal to the motor controller 170, the motor controller 170 changes the discharge command signal 314 to the discharge control circuit 300 from low level to high level. Next at the time point 407, when the microcomputer 319 changes the discharge control signal 328 from low level to high level, the switching element 325 goes into the ON state (continuous) and discharge of the DC power supply smoothing capacitor 326 by the resistor 324 is started, and the voltage of the DC power supply smoothing capacitor 326 starts to decrease from the time point 408), a current flow is generated (figures 3 and 12, part current flow through 324 and 325 [on-state]) which, in a presence of a first signal state of a control signal (figure 12, part control signal 1205 [at first state; when 1202 is off]), has a lower current intensity (figures 3 and 12, part current flow through 324 and 325 [on-state]) than in the presence of a second signal state of the control signal (figure 12, part control signal 1205 [at second state; when 1202 is on]; therefore, 324/325 and 1201/1202 are connected in parallel) (figure 13, parts 1301, 1304 and 1302; first 324/325 discharge the voltage of the capacitor at lower current intensity [1301], after 1304 the current intensity increase because 324/325 and 1201/1202 are connected in parallel and therefore the discharge time is short [1302])(column 18; lines 18-63; it is arranged to shorten the discharge time period by lowering the resistance value of the discharge resistor as the tendency of the voltage V to decline becomes more gradual… added a second discharge resistor 1201, a second switching element 1202, a second buffer 1203, and a second collector voltage detection circuit 1204. While the operation of this second discharge device is the same as that of the first discharge device that includes the first discharge resistor 324, the first switching element 325, and the first buffer 323, it receives control by the microcomputer 319 separately and independently from the first discharge device… when the first switching element 325 is turned ON, discharge is started only via the first discharge resistor 324, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1301. And, when the voltage across the capacitor 326 becomes Vsw =(Vmax + V.sub.goal)/2, the second switching element 1202 is turned ON and discharge is started via the second discharge resistor 1201. Subsequently, discharge is performed via both the first discharge resistor 324 and the second discharge resistor 1201, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1302), and a voltage detection device (figure 3, part 317) by means of which a voltage signal (figure 3, part voltage signal at middle point of voltage divider 317) describing a capacitor voltage (figures 3 and 12, part capacitor voltage  of 326) dropping across the DC link capacitor (figures 3 and 12, part 326) is generated (figure 13, part capacitor voltage drop at 1301, 1304 and 1302), and a control device (figures 3 and 12, part 319) including: a signal generating unit (figures 3 and 12, part a signal generating unit inside 319 that generate Vsw) which is arranged to generate a reference signal (figures 3, 12 and 13, part Vsw) having value  (figures 3, 12 and 13, part Vsw) at a time of receipt of the discharge signal (figure 3, part 314; discharge command) (column 18; lines 43-63; when the voltage across the capacitor 326 becomes Vsw =(Vmax + V.sub.goal)/2, the second switching element 1202 is turned ON and discharge is started via the second discharge resistor 1201. Subsequently, discharge is performed via both the first discharge resistor 324 and the second discharge resistor 1201, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1302), and a comparison unit (23) (figures 3 and 12, part a comparison unit inside 319 that compare the voltage across the capacitor 326 and Vsw) which is arranged to compare the voltage signal (figure 3, part voltage signal at middle point of voltage divider 317) with the reference signal (figures 3, 12 and 13, part Vsw) (column 18; lines 43-63), to provide the control signal with a first signal state (figure 12, part control signal 1205 [at first state; when 1202 is off]) when the discharge signal is received (figure 3, part 314; discharge command) (column 18; lines 18-63; when the first switching element 325 is turned ON [after receive discharge command 314], discharge is started only via the first discharge resistor 324, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1301), and to provide the control signal with the second signal state (figure 12, part control signal 1205 [at second state; when 1202 is on]; therefore, 324/325 and 1201/1202 are connected in parallel) when the value of the voltage signal (figure 3, part voltage signal at middle point of voltage divider 317) reaches or falls below the value (figure 13, part at 1304) of the reference signal (figures 3, 12 and 13, part Vsw) (column 18; lines 18-63; when the voltage across the capacitor 326 becomes Vsw=(Vmax + Vgoal)/2, the second switching element 1202 is turned ON and discharge is started via the second discharge resistor 1201. Subsequently, discharge is performed via both the first discharge resistor 324 and the second discharge resistor 1201, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1302), wherein the signal generation unit is arranged (figures 3 and 12, part a signal generating unit inside 319 that generate Vsw) to preset a voltage waveform of the reference signal (figures 12 and 13, part Vsw) when the DC link capacitor (figures 3 and 12, part 326) is discharged (figures 12 and 13, part Vsw; at 1301, 1304 and 1302).
Funaba does not expressly disclose a reference signal is dependent on the voltage signal and is reduced relative to the voltage signal; its value falls more slowly than the value of the voltage signal.
Shinohara teaches (see figures 1-6) a signal generating unit (figure 3, part signal generating unit generated by 21) which is arranged to generate a reference signal (figure 3, part Vho) whose value at the time (figures 3 and 4, part Vho) of receipt of the discharge signal (figures 3 and 4, part discharge signal generated by Ig) is dependent on the voltage signal (figure 3, part Vs) and is reduced (figures 3 and 4, part Vho) relative to the voltage signal (figures 3 and 4, part Vs); wherein the signal generation unit (figure 3, part signal generating unit generated by 21) is arranged to preset a voltage waveform of the reference signal (figures 3 and 4, part Vho) such that its value falls more slowly (figures 3 and 4, part Vho; through D and Ch) than the value of the voltage signal (figures 3 and 4, part Vs) when the DC link capacitor (figure 3, part Cs) is discharged (figures 3 and 4, part Vs discharged).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the signal generating unit of Funaba with the signal generating unit features as taught by Shinohara and obtain a device for discharging a DC link capacitor, comprising a discharge device which is connected in parallel with the DC link capacitor and by means of which, on receipt of a discharge signal requesting discharge, a current flow can be generated which, in the presence of a first signal state of a control signal, has a lower current intensity than in the presence of a second signal state of the control signal, and a voltage detection device by means of which a voltage signal describing a capacitor voltage dropping across the DC link capacitor can be generated, characterized by a control device with - a signal generating unit which is arranged to generate a reference signal whose value at the time of receipt of the discharge signal is dependent on the voltage signal and is reduced relative to the voltage signal, and a comparison unit which is arranged to compare the voltage signal with the reference signal, to provide the control signal with the first signal state when the discharge signal is received, and to provide the control signal with the second signal state when the value of the voltage signal reaches or falls below the value of the reference signal, wherein the signal generation unit is arranged to preset a voltage waveform of the reference signal such that its value falls more slowly than the value of the voltage signal when the DC link capacitor is discharged, because it provides more efficient and optimal discharge control with a more simple arrangement (column 9; lines 31-35).
Regarding claim 2, Funaba and Shinohara teach everything claimed as applied above (see claim 1). Further, Funaba discloses (see figures 1-15) the comparison unit (figures 3 and 12, part a comparison unit inside 319 that compare the voltage across the capacitor 326 and Vsw) is arranged to change from the second signal state (figure 12, part control signal 1205 [at second state; when 1202 is on]; therefore, 324/325 and 1201/1202 are connected in parallel) to the first signal state (figure 12, part control signal 1205 [at first state; when 1202 is off])  when the value of the voltage signal (figure 3, part voltage signal at middle point of voltage divider 317)  reaches or exceeds the value of the reference signal (figures 3, 12 and 13, part Vsw).
Regarding claim 3, Funaba and Shinohara teach everything claimed as applied above (see claim 1). Further, Funaba discloses (see figures 1-15) the signal generating unit is arranged (figures 3 and 12, part a signal generating unit inside 319 that generate Vsw), when the value of the reference signal (figures 12 and 13, part Vsw; after 1304) is exceeded by the voltage signal figure 3, part voltage signal at middle point of voltage divider 317), to increase the value of the reference signal to a reduced value (figures 12 and 13, part Vsw; at 1302) compared to the value of the voltage signal (figures 3 and 13, part voltage signal at middle point of voltage divider 317; at 1302).
Regarding claim 5, Funaba and Shinohara teach everything claimed as applied above (see claim 1). Further, Funaba discloses (see figures 1-15) the voltage detection device (figure 3, part 317) has an output (figure 3, part output at middle point of voltage divider 317) at which a voltage representing the voltage signal can be provided (figure 3, part voltage signal at middle point of voltage divider 317), - wherein the signal generating device (figures 3 and 12, part a signal generating unit inside 319 that generate Vsw), wherein the output (figure 3, part output at middle point of voltage divider 317) of the voltage sensing device (figure 3, part 317), wherein the output (figure 3, part output at middle point of voltage divider 317) of the voltage detection device (figure 3, part 317) is connected to the comparison unit (figures 3 and 12, part a comparison unit inside 319 that compare the voltage across the capacitor 326 and Vsw). However, Funaba does not expressly disclose a voltage reducing element and an energy storing element connected in series, wherein the voltage reducing element is connected to the output of the voltage sensing device, wherein the output of the voltage detection device is connected to a first input of the comparison unit, and wherein a potential between the voltage reduction element and the energy storage element is connected to a second input of the comparison unit. 
Shinohara teaches (see figures 1-6) the signal generating device (figure 3, part signal generating unit generated by 21) comprises a voltage reducing element (figure 3, part D) and an energy storing element connected in series (figure 3, part Ch), wherein the voltage reducing element (figure 3, part D) is connected to the output (figure 3, part output at Vs), - wherein the output (figure 3, part output at Vs) is connected to a first input of the comparison unit (figure 3, part first left input of 22), and - wherein a potential between the voltage reduction element (figure 3, part D) and the energy storage element (figure 3, part Ch) is connected to a second input of the comparison unit (figure 3, part second right input of 22). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the signal generating unit of Funaba with the signal generating unit features as taught by Shinohara and obtain the voltage detection device has an output at which a voltage representing the voltage signal can be provided, wherein the signal generating device comprises a voltage reducing element and an energy storing element connected in series, wherein the voltage reducing element is connected to the output of the voltage sensing device, - wherein the output of the voltage detection device is connected to a first input of the comparison unit, and wherein a potential between the voltage reduction element and the energy storage element is connected to a second input of the comparison unit, because it provides more efficient and optimal discharge control with a more simple arrangement (column 9; lines 31-35).
Regarding claim 6, Funaba and Shinohara teach everything claimed as applied above (see claim 1). Further, Funaba discloses (see figures 1-15) the discharge device (figures 3 and 12, part discharge device generated by 324/325 and 1201/1202 [figure 12]) comprises a series circuit (figures 3 and 12, parts 324/325 and 1201/1202 [figure 12]) of a resistor unit (figures 3 and 12, part resistor unit generated by 324 and 1201 [figure 12]) and a transistor unit (figures 3 and 12, part transistor unit generated by 325 and 1202 [figure 12]).
Regarding claim 7, Funaba and Shinohara teach everything claimed as applied above (see claim 6). Further, Funaba discloses (see figures 1-15) a resistance value (figures 3 and 12, part resistance value of resistor unit generated by 324 and 1201 [figure 12]) of the resistance unit (figures 3 and 12, part resistor unit generated by 324 and 1201 [figure 12]) is variable in dependence on the control signal (figure 12, part control signal 1205).
Regarding claim 8, Funaba and Shinohara teach everything claimed as applied above (see claim 6). Further, Funaba discloses (see figures 1-15) the transistor unit (figures 3 and 12, part transistor unit generated by 325 and 1202 [figure 12]) forms a longitudinal element of a current sink (figures 3 and 12, part transistor unit generated by 325 and 1202 [figure 12]) controllable in dependence on the control signal (figure 12, part control signal 1205).
Regarding claim 11, Funaba and Shinohara teach everything claimed as applied above (see claim 6). Further, Funaba discloses (see figures 1-15) the voltage signal (figure 3, part voltage signal at middle point of voltage divider 317). However, Funaba does not disclose a feedback device by means of which a setpoint of the current sink is controlled in dependence on the voltage signal.
Shinohara teaches (see figures 1-6) a feedback device (figure 5, part feedback device generated by 21, Dh and 22) by means of which a setpoint (figure 5, part through Dh) of the current sink (figure 5, part current sink Io) is controlled in dependence on the voltage signal (figure 5, part Vs).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the signal generating unit of Funaba with the signal generating unit features as taught by Shinohara and obtain a feedback device by means of which a setpoint of the current sink is controlled in dependence on the voltage signal, because it provides more efficient and optimal discharge control with a more simple arrangement (column 9; lines 31-35).
Regarding claim 12, Funaba and Shinohara teach everything claimed as applied above (see claim 6). Further, Funaba discloses (see figures 1-15) the transistor unit comprises (figures 3 and 12, part transistor unit generated by 325 and 1202 [figure 12]) a plurality of transistors each (figures 3 and 12, parts 325 and 1202 [figure 12]) comprising a control terminal (figures 3 and 12, parts 325 and 1202 [figure 12]; control terminal) by means of which a current flow between two further terminals of the transistor is controllable (figures 3 and 12, parts current flow through 325 and 1202 [figure 12]), wherein a first terminal of a resistor (figures 3 and 12, part lower terminal of 1201 and 324) is connected to a respective resistor unit-side further terminal (figures 3 and 12, parts 325 and 1202 [figure 12]; upper terminal) and second terminals of the resistors are connected together (figures 3 and 12, part upper terminal of 1201 and 324).
Regarding claim 13, Funaba and Shinohara teach everything claimed as applied above (see claim 1). Further, Funaba discloses (see figures 1-15) power converter (figure 1, part power converter 200) for a vehicle (figure 1, part 110), comprising a DC link capacitor (figure 1, part 326) and a device (figures 3 and 12, part device generated by 300 [figure 3], 324/325 and 1201/1202 [figure 12]) for discharging the DC link capacitor (figure 1, part 326)(column 4; lines 66-67; a hybrid electric automobile 110).
Regarding claim 14, Funaba and Shinohara teach everything claimed as applied above (see claim 13). Further, Funaba discloses (see figures 1-15) Vehicle (figure 1, part 110) comprising at least one power converter (figure 1, part power converter 200).
Regarding claim 15, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claims 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Funaba et al. (US 8,686,694), hereinafter Funaba, in view of Shinohara et al. (US 5,619,107), hereinafter Shinohara, and further in view of Fukuta (US 2016/0226386).
Regarding claim 9, Funaba and Shinohara teach everything claimed as applied above (see claim 8). Further, Funaba discloses (see figures 1-15) the current sink (figures 3 and 12, part current sink generated by 325, 1202, 319, 323 and 1203 [figure 12]) comprises a control terminal of the transistor unit (figures 3 and 12, part control terminal of transistor unit generated by 325 and 1202 [figure 12]), wherein a reference potential between the resistor unit (figures 3 and 12, part resistor unit generated by 324 and 1201 [figure 12]) and the transistor unit (figures 3 and 12, part control terminal of transistor unit generated by 325 and 1202 [figure 12]), wherein variable depending on the control signal (figure 12, part control signal 1205). However, Funaba does not disclose an operational amplifier, wherein an output of the operational amplifier is connected to a control terminal of the transistor unit, wherein a first input of the operational amplifier is connected to a reference potential between the resistor unit and the transistor unit, wherein a voltage at a second input of the operational amplifier is variable depending on the control signal.
Fukuta teaches (see figures 1-13) the current sink (figure 3, part current sink generated by 91 and 87) comprises an operational amplifier (figure 3, part 91), wherein an output of the operational amplifier (figure 3, part 91; output) is connected to a control terminal of the transistor unit (figure 3, part 87), wherein a first input of the operational amplifier (figure 3, part 91; inverting input) is connected to a reference potential (figure 3, part T6) between the resistor unit (figure 3, part 88) and the transistor unit (figure 3, part 87), wherein a voltage at a second input of the operational amplifier (figure 3, part 91; non-inverting input) is variable depending on the control signal (figure 3, part control signal input to 90).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current sink of Funaba with the current sink features as taught by Fukuta and obtain  the current sink comprises an operational amplifier, wherein an output of the operational amplifier is connected to a control terminal of the transistor unit, wherein a first input of the operational amplifier is connected to a reference potential between the resistor unit and the transistor unit, wherein a voltage at a second input of the operational amplifier is variable depending on the control signal, because it provides more efficient switching control. 
Regarding claim 17, Funaba discloses (see figures 1-15) a device (figures 3 and 12, part device generated by 300 [figure 3], 324/325 and 1201/1202 [figure 12]) for discharging a DC link capacitor (figures 3 and 12, part 326), comprising a discharge device (figures 3 and 12, part discharge device generated by 324/325 and 1201/1202 [figure 12]) which is connected in parallel with the DC link capacitor (figures 3 and 12, part 326) and by means of which, on receipt of a discharge signal (figure 3, part 314; discharge command) requesting discharge (figure 4, parts discharge command signal 314, discharge control signal 328 and capacitor voltage 404)(column 12; lines 26-51; the discharge command signal 314 being at high level corresponds to discharge… Then at the next time point 406, when the vehicle traveling controller 302 outputs a discharge command signal to the motor controller 170, the motor controller 170 changes the discharge command signal 314 to the discharge control circuit 300 from low level to high level. Next at the time point 407, when the microcomputer 319 changes the discharge control signal 328 from low level to high level, the switching element 325 goes into the ON state (continuous) and discharge of the DC power supply smoothing capacitor 326 by the resistor 324 is started, and the voltage of the DC power supply smoothing capacitor 326 starts to decrease from the time point 408), a current flow is generated (figures 3 and 12, part current flow through 324 and 325 [on-state]) which, in a presence of a first signal state of a control signal (figure 12, part control signal 1205 [at first state; when 1202 is off]), has a lower current intensity (figures 3 and 12, part current flow through 324 and 325 [on-state]) than in the presence of a second signal state of the control signal (figure 12, part control signal 1205 [at second state; when 1202 is on]; therefore, 324/325 and 1201/1202 are connected in parallel) (figure 13, parts 1301, 1304 and 1302; first 324/325 discharge the voltage of the capacitor at lower current intensity [1301], after 1304 the current intensity increase because 324/325 and 1201/1202 are connected in parallel and therefore the discharge time is short [1302])(column 18; lines 18-63; it is arranged to shorten the discharge time period by lowering the resistance value of the discharge resistor as the tendency of the voltage V to decline becomes more gradual… added a second discharge resistor 1201, a second switching element 1202, a second buffer 1203, and a second collector voltage detection circuit 1204. While the operation of this second discharge device is the same as that of the first discharge device that includes the first discharge resistor 324, the first switching element 325, and the first buffer 323, it receives control by the microcomputer 319 separately and independently from the first discharge device… when the first switching element 325 is turned ON, discharge is started only via the first discharge resistor 324, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1301. And, when the voltage across the capacitor 326 becomes Vsw =(Vmax + V.sub.goal)/2, the second switching element 1202 is turned ON and discharge is started via the second discharge resistor 1201. Subsequently, discharge is performed via both the first discharge resistor 324 and the second discharge resistor 1201, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1302), the discharge device (figures 3 and 12, part discharge device generated by 324/325 and 1201/1202 [figure 12]) comprises a series circuit (figures 3 and 12, parts 324/325 and 1201/1202 [figure 12]) of a resistor unit (figures 3 and 12, part resistor unit generated by 324 and 1201 [figure 12]) and a transistor unit (figures 3 and 12, part transistor unit generated by 325 and 1202 [figure 12]), the transistor unit (figures 3 and 12, part transistor unit generated by 325 and 1202 [figure 12]) forming a longitudinal element of a current sink (figures 3 and 12, part transistor unit generated by 325 and 1202 [figure 12]) controllable in dependence on the control signal (figure 12, part control signal 1205), a voltage detection device (figure 3, part 317) by means of which a voltage signal (figure 3, part voltage signal at middle point of voltage divider 317) describing a capacitor voltage (figures 3 and 12, part capacitor voltage  of 326) dropping across the DC link capacitor (figures 3 and 12, part 326) is generated (figure 13, part capacitor voltage drop at 1301, 1304 and 1302), and a control device (figures 3 and 12, part 319) including: a signal generating unit (figures 3 and 12, part a signal generating unit inside 319 that generate Vsw) which is arranged to generate a reference signal (figures 3, 12 and 13, part Vsw) having value  (figures 3, 12 and 13, part Vsw) at a time of receipt of the discharge signal (figure 3, part 314; discharge command) (column 18; lines 43-63; when the voltage across the capacitor 326 becomes Vsw =(Vmax + V.sub.goal)/2, the second switching element 1202 is turned ON and discharge is started via the second discharge resistor 1201. Subsequently, discharge is performed via both the first discharge resistor 324 and the second discharge resistor 1201, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1302), and a comparison unit (23) (figures 3 and 12, part a comparison unit inside 319 that compare the voltage across the capacitor 326 and Vsw) which is arranged to compare the voltage signal (figure 3, part voltage signal at middle point of voltage divider 317) with the reference signal (figures 3, 12 and 13, part Vsw) (column 18; lines 43-63), to provide the control signal with a first signal state (figure 12, part control signal 1205 [at first state; when 1202 is off]) when the discharge signal is received (figure 3, part 314; discharge command) (column 18; lines 18-63; when the first switching element 325 is turned ON [after receive discharge command 314], discharge is started only via the first discharge resistor 324, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1301), and to provide the control signal with the second signal state (figure 12, part control signal 1205 [at second state; when 1202 is on]; therefore, 324/325 and 1201/1202 are connected in parallel) when the value of the voltage signal (figure 3, part voltage signal at middle point of voltage divider 317) reaches or falls below the value (figure 13, part at 1304) of the reference signal (figures 3, 12 and 13, part Vsw) (column 18; lines 18-63; when the voltage across the capacitor 326 becomes Vsw=(Vmax + Vgoal)/2, the second switching element 1202 is turned ON and discharge is started via the second discharge resistor 1201. Subsequently, discharge is performed via both the first discharge resistor 324 and the second discharge resistor 1201, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1302). 
Funaba does not expressly disclose a reference signal is dependent on the voltage signal and is reduced relative to the voltage signal; a feedback device by means of which a setpoint of the current sink is controlled in dependence on the voltage signal.
Shinohara teaches (see figures 1-6) a signal generating unit (figure 3, part signal generating unit generated by 21) which is arranged to generate a reference signal (figure 3, part Vho) whose value at the time (figures 3 and 4, part Vho) of receipt of the discharge signal (figures 3 and 4, part discharge signal generated by Ig) is dependent on the voltage signal (figure 3, part Vs) and is reduced (figures 3 and 4, part Vho) relative to the voltage signal (figures 3 and 4, part Vs).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the signal generating unit of Funaba with the signal generating unit features as taught by Shinohara, because it provides more efficient and optimal discharge control with a more simple arrangement (column 9; lines 31-35).
Fukuta teaches (see figures 1-13) a feedback device (figure 3, part feedback device generated by 89, 90 and 93) by means of which a setpoint (figure 3, part through 90) of the current sink is controlled (figure 3, part current sink generated by 91 and 87) in dependence on the voltage signal (figure 3, part Vom)(paragraphs [0113]-[0114]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the feedback device features as taught by Fukuta to the combination of Funaba and Shinohara and obtain a device for discharging a DC link capacitor, comprising: a discharge device which is connected in parallel with the DC link capacitor and by means of which, on receipt of a discharge signal requesting discharge, a current flow is generated which, in a presence of a first signal state of a control signal, has a lower current intensity than in a presence of a second signal state of the control signal, the discharge device comprising a series circuit of a resistor unit and a transistor unit, the transistor unit forming a longitudinal element of a current sink controllable in dependence on the control signal, a voltage detection device by means of which a voltage signal describing a capacitor voltage dropping across the DC link capacitor is generated, a control device including: a signal generating unit which is arranged to generate a reference signal having a value at a time of receipt of the discharge signal dependent on the voltage signal and reduced relative to the voltage signal, and a comparison unit which is arranged to compare the voltage signal with the reference signal, to provide the control signal with a first signal state when the discharge signal is received, and to provide the control signal with a second signal state when the value of the voltage signal reaches or falls below the value of the reference signal, and a feedback device by means of which a setpoint of the current sink is controlled in dependence on the voltage signal, because it provides more efficient switching control with lower power loss and manufacturing cost (paragraph [0008]). 
Regarding claim 18, Funaba, Shinohara and Fukuta teach everything claimed as applied above (see claim 17). Further, Funaba discloses (see figures 1-15) a discharge current as the current flow (figures 3, 12 and 13, part discharge current flow through 324/325 [on-state] and 1201/1202 [on-state]) is provided which increases (figures 3 and 12, part discharge current flow through 324/325 [on-state] and 1201/1202 [on-state]; at 1302 increase the discharge current in order to generated a quick falls of the capacitor voltage  of 326) as the capacitor voltage falls (figures 3, 12 and 13, part when the capacitor voltage of 326 falls at 1302) (column 18; lines 18-63; it is arranged to shorten the discharge time period by lowering the resistance value of the discharge resistor as the tendency of the voltage V to decline becomes more gradual… added a second discharge resistor 1201, a second switching element 1202, a second buffer 1203, and a second collector voltage detection circuit 1204. While the operation of this second discharge device is the same as that of the first discharge device that includes the first discharge resistor 324, the first switching element 325, and the first buffer 323, it receives control by the microcomputer 319 separately and independently from the first discharge device… when the first switching element 325 is turned ON, discharge is started only via the first discharge resistor 324, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1301. And, when the voltage across the capacitor 326 becomes Vsw =(Vmax + V.sub.goal)/2, the second switching element 1202 is turned ON and discharge is started via the second discharge resistor 1201. Subsequently, discharge is performed via both the first discharge resistor 324 and the second discharge resistor 1201, and the voltage of the DC power supply smoothing capacitor 326 decreases along the solid line 1302).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Funaba et al. (US 8,686,694), hereinafter Funaba, in view of Shinohara et al. (US 5,619,107), hereinafter Shinohara, and further in view of Fukuta (US 2016/0226386), and further in view of Wirth (US 4,331,994).
Regarding claim 10, Funaba and Shinohara teach everything claimed as applied above (see claim 8). Further, Funaba discloses (see figures 1-15) the current sink (figures 3 and 12, part current sink generated by 325, 1202, 319, 323 and 1203 [figure 12]) comprises a control terminal of the transistor unit (figures 3 and 12, part control terminal of transistor unit generated by 325 and 1202 [figure 12]) and a potential between the resistor unit (figures 3 and 12, part resistor unit generated by 324 and 1201 [figure 12]). However, Funaba does not disclose a voltage regulator unit having a cathode, an anode and a reference terminal, the cathode being connected to a control terminal of the transistor unit and the reference terminal being connected to a potential between the transistor unit and the resistor unit.
Fukuta teaches (see figures 1-13) the current sink (figure 3, part current sink generated by 91 and 87) comprises a voltage regulator unit (figure 3, part voltage regulator unit generated by 91), the terminal (figure 3, part output terminal of 91) being connected to a control terminal of the transistor unit (figure 3, part 87) and the terminal (figure 3, part inverting input of 91) being connected to a potential between the transistor unit (figure 3, part 87) and the resistor unit (figure 3, part 88).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current sink of Funaba with the current sink features as taught by Fukuta, because it provides more efficient switching control. 
Wirth teaches (see figure 1) a voltage regulator unit (figure 1, part 57) having a cathode, an anode and a reference terminal (figure 1, part 57), the cathode being connected (figure 1, part 57; cathode terminal) and the reference terminal being connected (figure 1, part 57; reference terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Funaba and Fukuta with the voltage regulator unit features as taught by Wirth and obtain the current sink comprises a voltage regulator unit having a cathode, an anode and a reference terminal, the cathode being connected to a control terminal of the transistor unit and the reference terminal being connected to a potential between the transistor unit and the resistor unit, because it provides more control regulation.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Funaba et al. (US 8,686,694), hereinafter Funaba, in view of Shinohara et al. (US 5,619,107), hereinafter Shinohara, and further in view of Bohne et al. (US 2010/0323766), hereinafter Bohne. 
Regarding claim 16, Funaba and Shinohara teach everything claimed as applied above (see claim 1). Further, Funaba discloses (see figures 1-15) the signal generating device (figures 3 and 12, part a signal generating unit inside 319 that generate Vsw). However, Funaba does not expressly disclose an energy storage element which is an RC element.
Bohne teaches (see figures 1-5) the signal generating device (figure 4, part 430) comprises an energy storage element (figure 4, part energy storage element which is an RC element of 430) which is an RC element (figure 4, part RC element of 430).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the signal generating device as taught by Bohne to the control device of Funaba, because it provides more accurate reference voltage in order to obtain more efficient control operation.  
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Applicant’s argues on page 8 of the Applicant's Response (“Shinohara does not disclose that the value of the reference signal (24) falls more slowly than the value of the voltage signal (14)”).
The Examiner respectfully disagrees with Applicant’s arguments, because Shinohara teaches the signal generation unit (figure 3, part signal generating unit generated by 21) is arranged to preset a voltage waveform of the reference signal (figure 3, part Vho) such that its value falls more slowly (figure 3 , part Vho; through D and Ch) than the value of the voltage signal (figure 3, part Vs) when the DC link capacitor (figure 3, part Cs) is discharged (figure 3, part Vs discharged). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the signal generating unit of Funaba with the signal generating unit features as taught by Shinohara, because it provides more efficient and optimal discharge control with a more simple arrangement (column 9; lines 31-35). In Shinohara’s reference, the voltage waveform of the reference signal (figure 3, part Vho) is generated from the voltage signal (figure 3, part Vs). The voltage waveform of the reference signal (figure 3, part Vho) is a reflection of the voltage signal (figure 3, part Vs), but through the diode (figure 3, part D) and capacitor (figure 3, part Ch), this voltage waveform of the reference signal (figure 3, part Vho) add a delay through this diode (figure 3, part D) and capacitor (figure 3, part Ch). Therefore, based in non-ideal situation, when the voltage signal (figure 3, part Vs) fall results in a fall of the voltage waveform of the reference signal (figure 3, part Vho), but more slowly for the effect of the diode (figure 3, part D) and capacitor (figure 3, part Ch). Furthermore, the Bohne’s reference teaches (a similar structure used to generate the reference signal) teaches the signal generating device (figure 4, part 430) comprises an energy storage element (figure 4, part energy storage element which is an RC element of 430) which is an RC element (figure 4, part RC element of 430). It should be noted that broad claim language as recited does not defines the specific structure used to generate this slow behavior. The examiner suggests the applicant to positively recite in the claim language the specific structure used to generate this slow behavior (example: the signal generating device comprises a diode directly connected to a capacitor and resistor) in order to distinguish the invention from the prior art of record.
Applicant’s argues on page 9 of the Applicant's Response (“Shinohara does not disclose the features of claim 11 [regarding a feedback device]”).
The Examiner respectfully disagrees with Applicant’s arguments, because Shinohara teaches a feedback device (figure 5, part feedback device generated by 21, Dh and 22) by means of which a setpoint (figure 5, part through Dh) of the current sink (figure 5, part current sink Io) is controlled in dependence on the voltage signal (figure 5, part Vs). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the signal generating unit of Funaba with the signal generating unit features as taught by Shinohara, because it provides more efficient and optimal discharge control with a more simple arrangement (column 9; lines 31-35). Furthermore, the Fukuta’s reference teaches a feedback device (figure 3, part feedback device generated by 89, 90 and 93) by means of which a setpoint (figure 3, part through 90) of the current sink is controlled (figure 3, part current sink generated by 91 and 87) in dependence on the voltage signal (figure 3, part Vom)(paragraphs [0113]-[0114]). It should be noted that broad claim language as recited does not defines any structure used to generate the feedback device. The examiner suggests the applicant to positively recite in the claim language the specific structure used to generate this he feedback device in order to distinguish the invention from the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	



	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839